                 Case:20-01495-BKT7 Doc#:7-1 Filed:04/20/20 Entered:04/20/20 18:47:09 Desc:
Label Matrix for local noticing       BANCO POPULAR
                                    MASTER          PR - SPECIAL
                                               ADDRESS           LOANS Page 1 of 3
                                                              LIST                 COLONIAL MEDICAL MANAGEMENT CORP
0104-3                                       PO BOX 362708                               PO BOX 1716
Case 20-01495-BKT7                           SAN JUAN, PR 00936-2708                     Anasco, PR 00610-1716
District of Puerto Rico
Old San Juan
Mon Apr 20 18:41:48 AST 2020
US Bankruptcy Court District of P.R.         ADVANCE RADIOLOGY                           AIREL LUIS TORRES RIVERA
Jose V Toledo Fed Bldg & US Courthouse       PO BOX 4129                                 PO BOX 1415
300 Recinto Sur Street, Room 109             Mayaguez, PR 00681                          Sabana Grande, PR 00637-1415
San Juan, PR 00901-1964


ALLIED COMPUTER SERVICES INC.                BECKMAN COULTER PUERTO RICO INC.            BERNARDO MALAGA COLLAZO MD
PO BOX 3320                                  PO BOX 742075                               HC1 BOX 4539
Caguas, PR 00726-3320                        Atlanta, GA 30374-2075                      Rincon, PR 00677-8770



CARLA VANESSA CASTRO MD                      CARLOS QUINTANA SANTIAGO                    CLARO
37 BELLA VISTA GARDENS                       BO. ALGARROBO                               PO BOX 70366
Mayaguez, PR 00680-8316                      604 CARR 104                                San Juan, PR 00936-8366
                                             Mayaguez, PR 00682-7714


CLINICAL DIAGNOSTICS OF PR LLC               DEPARTAMENTO DEL TRABAJO                    DIAGNOSTIC IMAGING SUPPLIES & SERV
PMB 590                                      NEGOCIADO SEGURIDAD DE EMPLEO               PO BOX 11923
PO BOX 29029                                 AVE. MUNOZ RIVERA 505                       San Juan, PR 00922-1923
San Juan, PR 00929                           San Juan, PR 00918-3352


DOCUMENT MANAGEMENT SOLUTIONS                ER PROFESSIONAL SERVICES CORP               GUMEDIC HOSPITAL SUPPLIES
LA CUMBRE 273 SIERRA MORENA                  HC 03 BOX 30384                             HC-7 BOX 25200
PMB 132                                      Aguadilla, PR 00603-9197                    Mayaguez, PR 00680-9040
San Juan, PR 00926


HENRY SUAREZ RAMOS P/C                       HOSPIRA PUERTO RICO LLC                     IMAGE FIRST
LCDO EITON ARROYO MUNIZ                      PO BOX 71365                                PO BOX 371325
00681                                        San Juan, PR 00936-8465                     Cayey, PR 00737-1325



JORGE ANGLERO ALFARO                         KELVIN MARTEL GONZALEZ                      KIARA DENISE NORIEGA SOTO
URB CONSTANCIA                               PO BOX 937                                  HC 58 BOX 13584
AVE LAS AMERICAS 2746                        Anasco, PR 00610-0937                       BO. ATAYALA
Ponce, PR 00717-0300                                                                     Aguada, PR 00602-9724


LAB CARE INSTRUMENTS CORP                    LABORATORIO M LANDRON                       LABTECH SOLUTIONS CORP
PMB 738                                      CALLE JJ ACOSTA 46                          STREET 11 URB MONTE CARLO
WINSTON CHURCHILL AVE 138                    Vega Baja, PR 00693                         NUM. 1290
San Juan, PR 00926-6013                                                                  San Juan, PR 00924


LCDA DAMARIS QUINONES VARGAS                 LCDA LOURDES GANDARILLA TRABAL              LCDA MARIA DEL C GITANY ALONSO
PO BOX 429                                   DPT TRABAJO EDIF PRUDENCIO MARTINEZ         PO BOX 3898
Cabo Rojo, PR 00623-0429                     AVE MUNOZ RIVERA 505                        Mayaguez, PR 00681-3898
                                             San Juan, PR 00918-3352
                 Case:20-01495-BKT7 Doc#:7-1 Filed:04/20/20 Entered:04/20/20 18:47:09 Desc:
LCDA. ADA MARTINEZ RABASSA            LCDO EITONADDRESS
                                    MASTER       ARROYO MUNIZ LIST Page 2 of 3 LCDO. ANGEL ALINEA PARES
AVE LAS AMERICAS                                     153 CALLE ERINQUE VAZQUEZ BAEZ                       COND EL CENTRO I SUITE 211
BLVD LUIS A FERRE 2174                               Mayaguez, PR 00680-3655                              San Juan, PR 00918
Ponce, PR 00717-0722


LCDO. EFRAIN DIAZ CARRASQUILLO                       LIZMARIE VEGA CHAPARRO                               LUIS LUGO VELEZ MD
PASEO LAS COLONIAS 1705                              RR 01 BOX 2396                                       PO BOX 712
URB. VISTA ALEGRE                                    Anasco, PR 00610-9772                                Mercedita, PR 00715-0712
Ponce, PR 00717-2274


LUZ N RODRIGUEZ MERCADO MD                           MAN SCIENCES GROUP                                   MEDICAL & VACCINE PRODUCTS INC
HC 02 6216                                           PO BOX 3876                                          DBA DE VICTORIA MEDICAL
Guayanilla, PR 00656-9708                            Carolina, PR 00984-3876                              PO BOX 7468
                                                                                                          Caguas, PR 00726-7468


MEDIX CORP                                           MUNICIPIO DE ANASCO                                  NYPRO MEDICAL OF PR
PO BOX 363                                           PO BOX 1385                                          PO BOX 810263
Mercedita, PR 00715-0363                             Anasco, PR 00610-1385                                Carolina, PR 00981-0263



ORIENTAL BANK                                        PHARMA MEDICAL DISTRIBUTORS CORP                     RICARDO MACHADO TORRES MD
PO BOX 364745                                        PO BOX 2087                                          PO BOX 619
San Juan, PR 00936-4745                              Coamo, PR 00769-4087                                 Anasco, PR 00610-0619



SABIAMED                                             SUR COPY INC                                         UMECO, INC.
PO BOX 6150                                          EXTE SANTA TERESITA                                  PO BOX 195536
Caguas, PR 00726-6150                                AVE EMILIO FAGOT 3237                                San Juan, PR 00919-5536
                                                     Ponce, PR 00730-4642


UNIVERSAL CARE CORP                                  WATCHES4U                                            YAMILETTE VELEZ GONZALEZ MD
PO BOX 1051                                          CALLE 65 DE INFATERIA                                BO BALBOA
Sabana Seca, PR 00952-1051                           SECTOR PUEBLO NUEVO                                  ARENAL 21
                                                     Sabana Grande, PR 00637                              Mayaguez, PR 00680-5203


ZYZON LABORATORY SUPPLIES                            ADA M CONDE                                          MONSITA LECAROZ ARRIBAS
PO BOX 2081                                          1611 LAW AND JUSTICE FOR ALL INC                     OFFICE OF THE US TRUSTEE (UST)
Aguada, PR 00602-2081                                PO BOX 13268                                         OCHOA BUILDING
                                                     SAN JUAN, PR 00908-3268                              500 TANCA STREET SUITE 301
                                                                                                          SAN JUAN, PR 00901

WIGBERTO LUGO MENDER
LUGO MENDER & CO
CENTRO INTERNACIONAL DE MERCADEO
100 CARR 165 SUITE 501
GUAYNABO, PR 00968-8052




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
                 Case:20-01495-BKT7 Doc#:7-1 Filed:04/20/20 Entered:04/20/20 18:47:09   Desc:
(u)JORGE ANGLERO ALFARO, MD           End of Label
                                    MASTER         Matrix
                                               ADDRESS    LIST Page 3 of 3
URB. CONSTANCIA                         Mailable recipients   54
AVE LAS AMERICAS 2746                   Bypassed recipients    1
PR 00711                                Total                 55
